DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits, claims 1-19 are currently pending.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I drawn to figure 2;
Species II drawn to figures 3 and 4A-C; and
Species III not shown in figures, relating to claim 8.
The species are independent or distinct because of the differing structure of the guiding element, as well as the differing structure of the apron itself. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 10-12, and 17-19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species I shows an apron structure entirely different than the claimed “semi-rigid curtain” of species II and species III, also species II and species III have differing structure for the guide elements that would require separate searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	During a telephone conversation with Jared Howenstine of Cantor Colburn LLP on March 31, 2021 a provisional election was made with traverse to prosecute the invention of species II, claims 1-7, 9-13, and 15-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8 and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
	Claim 4 is objected to because of the following informalities: line 1 reads, “the first support element located,” it should read, “the first support element is located.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



	Claims 1-7, 9, 12, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202011051638 U1 in view of Robert (WO 2008110696 A1).
	Regarding claim 1, DE 202011051638 U1 teaches:
An elevator system (“elevator system,” [0019] line 169) comprising: 
	an elevator car (cabin, cabin floor 15 shown, figure 5) movable along an elevator shaft (“elevator 		shaft,” [0035], line 308), the shaft having a pit floor (shaft pit floor 17, figure 5) and a 			shaft top (shaft ceiling 16, figure 5), the elevator car having an elevator car door sill (car 			door sill 1, figure 5); 
	a plurality of landings (shaft door 23, figure 4, is a component arranged on the landing of each 			floor, it is inherent that there are landings on each floor in an elevator system as 			described in DE 202011051638 U1) arranged along the elevator shaft, wherein each 			landing has a landing door (shaft door 23, shown in figure 4 for reference); and 

	a semi-rigid curtain (roll-up material 4, figure 5) attached to the elevator car door sill (car door 			sill 1, figure 5) at a first end of the semi-rigid curtain (top end of roll-up material 4, as 			shown in figure 5), and 
	when in the deployed state (extended state shown in figure 5) the semi-rigid curtain extends 			below the elevator car (see figure 5) to block an open landing door (shaft door 23) that 			is lower than the elevator car when the elevator car is positioned offset and above an 			adjacent landing (blocking of the open shaft door in this position is shown in figure 4 for 			reference, the embodiment of figure 5 operates in a similar manner).  
	DE 202011051638 U1 does not teach:
wherein the semi-rigid curtain folds from a deployed state to a folded state when contacting the pit floor.
	However, Robert teaches:
An elevator system with a car apron assembly with a semi-rigid curtain (protection device 11, figure 8), wherein the semi-rigid curtain folds from a deployed state (state shown in figure 8) to a folded state when contacting the pit floor (“In the case of a pit having a depth shallower than the maximum height of the protective device, and when the cabin approaches the lowest level of the building, the structure, resting on the bottom of the bowl and under the cabin, gradually folds up.” Ll. 72-74). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the folding of the curtain upon contact with the pit floor as taught by Robert in the elevator system taught by DE 202011051638 U1 to prevent damage to the curtain. 
	Regarding claim 2, DE 202011051638 U1 further teaches:
wherein the semi-rigid curtain (roll-up material 4, figure 5) is formed from at least one of rubber, plastic, fabric, metallic chain links, plastic chain links, metal mesh, and plastic mesh (“The rollable material 
	Regarding claim 3, DE 202011051638 U1 further teaches:
the car apron assembly further comprising a first support element (mounting profile 7, figure 5) that is a weighted element that applies a downward force on the semi-rigid curtain (“When the fall protection is activated, the lower mounting profile (7) slides down on the ropes.” [0035], ll. 312-313, the sliding occurs by gravity when the mounting profile is released, pulling the roll-up material 4 down into the deployed position).  
	Regarding claim 4, DE 202011051638 U1 further teaches:
wherein the first support element (mounting profile 7, figure 5) located at a second end (bottom end of roll-up material 4, as shown in figure 5) of the semi-rigid curtain.  
	Regarding claim 5, DE 202011051638 U1 further teaches:
the car apron assembly further comprising at least one second support element (“eyes” in the mounting profile 7, as described in paragraph [0035]) arranged to guide the semi-rigid curtain along the elevator shaft below the elevator car (eyes are located on left and right ends of mounting profile 7 as shown in figure 5, guiding roll-up material 4 below cabin floor 15 along the elevator shaft).  
	Regarding claim 6, DE 202011051638 U1 further teaches:
further comprising at least one guiding element (ropes 14, figure 5) extending between the elevator shaft top (shaft ceiling 16, figure 5) and the pit floor (shaft pit floor 17, figure 5), wherein the at least one second support element (eyes of mounting profile 7) engages with the at least one guiding element as the elevator car moves along the elevator shaft.  
	Regarding claim 7, DE 202011051638 U1 further teaches:

	Regarding claim 9, DE 202011051638 U1 further teaches:
wherein the at least one guiding element (ropes 14, figure 5) attaches to a top anchor at the elevator shaft top and a base anchor at the pit floor (“The guide supports can also be dispensed with by adding ropes stretched in the elevator shaft to the roll-up mechanism. These run in an area to the left and right of the car doors and are anchored in the shaft head and in the shaft pit.” [0035], ll. 308-311. See also figure 5).  
	Regarding claim 12, DE 202011051638 U1 further teaches:
wherein each landing door has a height Hd and the semi-rigid curtain has a length Le, wherein the curtain length L, is equal to or greater than half the landing door height Hd, in particular wherein the curtain length L, is greater than the landing door height Hd (“In the embodiment variant with ropes tensioned in the elevator shaft (embodiment shown in figure 5 and used for the prior claim rejections), the maximum length of the active retractor is even independent of the car door height; the activated fall protection in this variant can be as long as the elevator shaft is high.” [0038], ll. 335-337).  
	Regarding claim 13, DE 202011051638 U1 further teaches:
wherein the at least one guiding element (ropes 14, figure 5) attaches to a top anchor at the elevator shaft top and a base anchor at the pit floor (“The guide supports can also be dispensed with by adding ropes stretched in the elevator shaft to the roll-up mechanism. These run in an area to the left and right of the car doors and are anchored in the shaft head and in the shaft pit.” [0035], ll. 308-311. See also figure 5).  
	Regarding claim 15, DE 202011051638 U1 further teaches:

	Regarding claim 16, DE 202011051638 U1 further teaches:
further comprising at least one guiding element (ropes 14, figure 5) extending between the elevator shaft top (shaft ceiling 16, figure 5) and the pit floor (shaft pit floor 17, figure 5), wherein the at least one second support element (eyes of mounting profile 7) engages with the at least one guiding element as the elevator car moves along the elevator shaft.  
	Regarding claim 19, DE 202011051638 U1 further teaches:
wherein each landing door has a height Hd and the semi-rigid curtain has a length Le, wherein the curtain length L, is equal to or greater than half the landing door height Hd, in particular wherein the curtain length L, is greater than the landing door height Hd (“In the embodiment variant with ropes tensioned in the elevator shaft (embodiment shown in figure 5 and used for the prior claim rejections), the maximum length of the active retractor is even independent of the car door height; the activated fall protection in this variant can be as long as the elevator shaft is high.” [0038], ll. 335-337).  

	Claims 1, 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202011051638 U1 in view of Robert (WO 2008110696 A1).
	Regarding claim 1, DE 202011051638 U1 teaches:
An elevator system (“elevator system,” [0019] line 169) comprising: 
	an elevator car (cabin, cabin floor 15 shown, figure 1) movable along an elevator shaft (“elevator 		shaft,” [0035], line 308), the shaft having a pit floor (shaft pit floor 17, shown in figure 5) 
	a plurality of landings (shaft door 23, figure 4, is a component arranged on the landing of each 			floor, it is inherent that there are landings on each floor in an elevator system as 			described in DE 202011051638 U1) arranged along the elevator shaft, wherein each 			landing has a landing door (shaft door 23, shown in figure 4 for reference); and 
	a car apron assembly comprising: 
	a semi-rigid curtain (roll-up material 4, figure 1) attached to the elevator car door sill (car door 			sill 1, figure 1) at a first end of the semi-rigid curtain (top end of roll-up material 4, as 			shown in figure 1), and 
	when in the deployed state (extended state shown in figure 1) the semi-rigid curtain extends 			below the elevator car (see figure 1) to block an open landing door (shaft door 23) that 			is lower than the elevator car when the elevator car is positioned offset and above an 			adjacent landing (blocking of the open shaft door in this position is shown in figure 4 for 			reference, the embodiment of figure 1 operates in a similar manner).  
	DE 202011051638 U1 does not teach:
wherein the semi-rigid curtain folds from a deployed state to a folded state when contacting the pit floor.
	However, Robert teaches:
An elevator system with a car apron assembly with a semi-rigid curtain (protection device 11, figure 8), wherein the semi-rigid curtain folds from a deployed state (state shown in figure 8) to a folded state when contacting the pit floor (“In the case of a pit having a depth shallower than the maximum height of the protective device, and when the cabin approaches the lowest level of the building, the structure, resting on the bottom of the bowl and under the cabin, gradually folds up.” Ll. 72-74). It would have 
	Regarding claim 2, DE 202011051638 U1 further teaches:
wherein the semi-rigid curtain (roll-up material 4, figure 1) is formed from at least one of rubber, plastic, fabric, metallic chain links, plastic chain links, metal mesh, and plastic mesh (“The rollable material consists of textiles, plastics, sheet metal or metal mesh or other full-surface or net-like materials,” [0027], ll. 231-232).  
	Regarding claim 11, DE 202011051638 U1 further teaches:
wherein the semi-rigid curtain has a length of between 1 and 5 meters in the deployed state and between 0 and 500 mm in the folded state, in particular having a length of about 2 meters in the deployed state (the embodiment of figure 1 utilizes guide posts 5 to hold the roll-up material in the deployed state, paragraph [0037] line 331 reads, “A car door is at least 2.00 m high, so the guide posts can also be around 2.0 m long.” Meaning the apron in the deployed state is about 2 meters long.)  
and about 300 mm in the folded state (paragraph [0041], ll. 365-366, “Shaft pits with a depth of less than 150 mm can be served.” Meaning that the folded apron could be contained and protrude 150 mm or less from the car bottom. While the length of the folded apron is not explicitly stated, the apron could be 300 mm as it could be embedded in the cabin floor (see paragraph [0041] line 364). It is merely a design choice based on existing shaft pit depth and requirements of the elevator system what the exact length of the folded apron would be, and it is reasonable that an engineer would design the apron taught by DE 202011051638 U1 and Robert to be about 300 mm in the folded state).
	Regarding claim 18, DE 202011051638 U1 further teaches:
wherein the semi-rigid curtain has a length of between 1 and 5 meters in the deployed state and between 0 and 500 mm in the folded state, in particular having a length of about 2 meters in the 
and about 300 mm in the folded state (paragraph [0041], ll. 365-366, “Shaft pits with a depth of less than 150 mm can be served.” Meaning that the folded apron could be contained and protrude 150 mm or less from the car bottom. While the length of the folded apron is not explicitly stated, the apron could be 300 mm as it could be embedded in the cabin floor (see paragraph [0041] line 364). It is merely a design choice based on existing shaft pit depth and requirements of the elevator system what the exact length of the folded apron would be, and it is reasonable that an engineer would design the apron taught by DE 202011051638 U1 and Robert to be about 300 mm in the folded state).

	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over DE 202011051638 U1 in view of Robert (WO 2008110696 A1) and further in view of Fauconnet et al. (US 20140008158 A1).
	Regarding claim 10, DE 202011051638 U1 and Robert teach:
 The elevator system of claim 1.
	The combination of DE 202011051638 U1 and Robert do not explicitly teach:
wherein the semi-rigid curtain provides a horizontal resistance of between 200-700 N with a 5-50 mm deflection, in particular with a horizontal resistance of about 300 N with about a 35 mm deflection.
	However, Fauconnet et al. teach:
wherein the semi-rigid curtain provides a horizontal resistance of between 200-700 N with a 5-50 mm deflection, in particular with a horizontal resistance of about 300 N with about a 35 mm deflection (“One feature of the example stop member 84 and the associated components of the folding mechanism 60 is that the toe guard assembly has a mechanical strength that satisfies code 
	Regarding claim 17, DE 202011051638 U1 and Robert teach:
 The elevator system of claim 2.
	The combination of DE 202011051638 U1 and Robert do not explicitly teach:
wherein the semi-rigid curtain provides a horizontal resistance of between 200-700 N with a 5-50 mm deflection, in particular with a horizontal resistance of about 300 N with about a 35 mm deflection.
	However, Fauconnet et al. teach:
wherein the semi-rigid curtain provides a horizontal resistance of between 200-700 N with a 5-50 mm deflection, in particular with a horizontal resistance of about 300 N with about a 35 mm deflection (“One feature of the example stop member 84 and the associated components of the folding mechanism 60 is that the toe guard assembly has a mechanical strength that satisfies code requirements. For example, the illustrated example complies with the requirements in EN81-21 regarding mechanical strength sufficient to resist without any permanent deformation and without any horizontal deflection greater than 35 mm responsive to a force of 300 N applied at a right angle to the toe guard…” paragraph [0046], ll. 1-9) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure the car apron assembly taught by DE 202011051638 U1 and Robert has the mechanical strength required to meet common industry standards of 35 mm deflection and a horizontal resistance of 300 N.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Delachatre et al. (US 20160122159 A1), KR 100638258 B1, and JP 2002205881 A1 are cited to show car apron assemblies with folding aprons. JP 2006168842 A shows an elevator car apron with lower deflection and increased resistance to horizontal forces. Thomsen et al. (US 20120205197 A1) show a safety gate for mounting on the sill of an elevator car that retracts when in contact with the shaft pit floor.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654